United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3800
                        ___________________________

                           Shirley Curd; David Brennan

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

                              City of Searcy, Arkansas

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 27, 2018
                             Filed: October 11, 2018
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Shirley Curd and her son David Brennan (collectively, the Curds) appeal from
the order of the District Court1 dismissing without prejudice their 42 U.S.C. § 1983

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
complaint against the City of Searcy, Arkansas, under Younger v. Harris, 401 U.S.
37 (1971), and denying as moot their pending motions. The Curds first argue that
their case falls within the bad faith exception to Younger abstention set forth in
Plouffe v. Ligon, 606 F.3d 890, 893 (8th Cir. 2010) (stating that “a federal court
should not abstain if there is a showing of ‘bad faith, harassment, or some other
extraordinary circumstance that would make abstention inappropriate’”) (quoting
Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982)).
They also contend that the District Court abused its discretion, engaged in judicial
misconduct, and abandoned its role as an impartial arbiter; that their § 1983 action for
money damages did not interfere with the ongoing state criminal prosecutions; and
that the District Court abused its discretion by dismissing their action for lack of
substantial progress.

       Upon review, we conclude that the District Court’s sua sponte decision to
abstain under Younger was appropriate. See Tony Alamo Christian Ministries v.
Selig, 664 F.3d 1245, 1249 (8th Cir. 2012) (explaining that under the Younger
doctrine, “principles of comity and federalism” require that “federal courts should
abstain from exercising their jurisdiction if (1) there is an ongoing state proceeding,
(2) that implicates important state interests, and (3) that provides an adequate
opportunity to raise any relevant federal questions”). We further conclude that the
bad faith exception to Younger abstention is not applicable and that the plaintiffs’
remaining arguments are without merit. We affirm.
                       ______________________________




                                          -2-